DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, and 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2, the limitation “(current or preferred location of the Lance)” occurs after the period “.” that ends the claim limitations of claim 2, therefore it is unclear whether or not this limitation is intended to be a part of claim 2, or is optional. The reference to “current or preferred 
With regard to claim 3, there is a period on line 4, and a second period on line 8. Claims may only have one period, therefore the first period will be treated as a semi-colon “;”.
With regard to claim 6, “wherein water injection device” is unclear in regards to antecedence with “injection device” recited in claim 1; for purposes of examination this recitation will be treated as if it recite “wherein the injection device”.
With regard to claims 14-15, both recite “the provision of an air stream…” which lacks antecedent basis; for purposes of examination this will be treated as if it recites “the directing of an air flow stream…” which provides antecedence to claim 13, upon which claims 14-15 depend.
With regard to claim 16, there is a period on line 4, and a second period on line 8. Claims may only have one period, therefore the first period will be treated as a semi-colon “;”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 13, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blagborne (US 6,190,498).

With regard to claims 6-7, Blagborne shows the plurality of water injection devices jets (85) that are spaced from one another (see figure 1-2).
With regard to claim 13, Blagborne teaches a method for evaporating water from an ambient body of water using an evaporator comprising a housing (4) with air flow channel and an air flow exit, comprising an inlet end (42) and an outlet end (47); a fan (57) drawing air into the housing (4) and discharging the air through the housing (4) for directing an airflow stream through the airflow channel and out the air flow exit; a manifold around an upper outlet end of a nozzle (6) for receiving liquid from a source thereof; and a plurality of jets (85) in the manifold (80) for discharging atomized liquid into the stream of air exiting the nozzle (6) (water injection device) (see column 2, line 23 - column 4, line 12; claim 1; and figures 1-2, 6-7).
With regard to claim 15, Blagborne further teaches vanes (70) in airflow channel in housing 4 to guide airflow which would reducing non longitudinal flow of air through passageway (See figure 6, column 3, line 52-61).
With regard to claim 19, Blagborne teaches a method for evaporating water from an ambient body of water using an evaporator comprising a housing (4) with air flow channel and an air flow exit disposed about a longitudinal axis, comprising an inlet end (42) and an outlet end (47); a fan (57) drawing air into the housing (4) and discharging the air through the housing (4) for directing an airflow stream through the airflow channel and out the air flow exit; a manifold around an upper outlet end of a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Blagborne (US 6,190,498) as applied above and further in combination with Carr (US 2,840,300).
With regard to claim 2, Blagborne teaches all limitations as set forth above, and further the air flow channel in housing (4) of Blagborne is disposed longitudinally about a longitudinal axis (see figures 1-2, 6-7), however Blagborne does not teach the water injection location comprises a location at the longitudinal axis.
Carr teaches a spraying apparatus for spraying a material into an air stream (See column 1, lines 5-26); Carr teaches that air flow speed is increased within casing 39 via forward end 62 of shell 54 with 
Therefore it would have been obvious to one having ordinary skill in the art to modify the system of Blagborne with the teachings of Carr to either modify or additionally include a central spraying location at the longitudinal axis of the system of Blagborne as taught by Carr by inducing a high speed airflow location with central spraying location as Carr teaches this improves dispersion of the spray into the airstream.
With regard to claims 4 and 17, Blagborne teaches all limitations as set forth above, and further the air flow channel in housing (4) of Blagborne is disposed longitudinally about a longitudinal axis (see figures 1-2, 6-7), however Blagborne does not teach the providing of the air stream through the air flow channel comprises providing the air stream to have an air flow velocity profile having a maximum velocity location; and the water injection location is disposed within a region lying between the longitudinal axis and the maximum velocity location.
Carr teaches a spraying apparatus for spraying a material into an air stream (See column 1, lines 5-26); Carr teaches that air flow speed is increased within casing 39 via forward end 62 of shell 54 with discharge orifice 61, where the liquid is spray injected via nozzle 107 before the fastest point of air speed to allow dispersion of the liquid spray (see Figs 1-3, column 3, line 4-16 and column 4, lines 49-65).
Therefore it would have been obvious to one having ordinary skill in the art to modify the system of Blagborne with the teachings of Carr to either modify or additionally include a central spraying location at the longitudinal axis of the system of Blagborne as taught by Carr by inducing a high speed airflow location with central spraying location as Carr teaches this improves dispersion of the spray into the airstream and to include the spraying just before the fastest speed.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Blagborne (US 6,190,498) as applied above and further in combination with Stutts (US 6,789,787).
With regard to claim 3, Blagborne teaches all limitations as set forth above, and further the air flow channel in housing (4) of Blagborne is disposed longitudinally about a longitudinal axis (see figures 1-2, 6-7), however Blagborne does not teach the water injection location comprises a location that is spaced radially from the longitudinal axis; the air flow channel comprises an air flow exit having a radius R normal to the longitudinal axis; and the radially spaced location is spaced between within about 75% of the radius R relative to the longitudinal axis.
Stutts teaches an evaporative cooling unit that sprays water into an air stream (see title, abstract, figure 1); Stutts teaches the system comprises a plurality of sprayers 25 mounted upon air flow exit of air stream housing 20 that are radially spaced within about 75% of the radius of the housing (see Fig 1 and column 3, lines 10-56).
The skilled artisan would be expected to consult other spraying designs for modification of the system of Blagborne to improve air distribution through routine experimentation and for fabrication considerations would find obvious before the effective filing date of the invention to modify the water spraying location of Blagborne with the teachings of Stutts through routine experimentation to arrive at an appropriate spraying location of the liquid into the airstream via known methods as taught by Stutts.
With regard to claim 9, Blagborne teaches all limitations as set forth above, and further the air flow channel in housing (4) of Blagborne is disposed longitudinally about a longitudinal axis (see figures 1-2, 6-7), however Blagborne does not teach the air flow channel is disposed in a plurality of radial planes orthogonal with respect to a longitudinal axis; and the water injection locations are spaced from one another in the radial planes.

The skilled artisan would be expected to consult other spraying designs for modification of the system of Blagborne to improve air distribution through routine experimentation and for fabrication considerations would find obvious before the effective filing date of the invention to modify the housing outlet via known means as taught by Stutts Fig 1 to divide radially the air flow housing and introduction location of the associated sprayers via known techniques.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Blagborne (US 6,190,498) as applied above and further in combination with Strussion et al (US 6,182,463).
With regard to claim 5, Blagborne teaches all limitations as set forth above, and further the air flow channel in housing (4) of Blagborne is disposed longitudinally about a longitudinal axis (see figures 1-2, 6-7), however Blagborne does not teach the water injection location is disposed at a midpoint between the longitudinal axis and a wall of the air flow channel.
Strussion teaches a method for spraying water into a path of air (see title, abstract), Strussion teaches wherein sprayers 26 are evenly spaced about the circumferential airflow at a midpoint between central axis and wall 16 of air flow channel as this generates a uniform dispersion or screen of water (see Figs 1-2, column 3, line 55 through column 4, line 59).
The skilled artisan would be expected to consult other spraying designs for modification of the system of Blagborne to improve air distribution through routine experimentation and for fabrication considerations would find obvious before the effective filing date of the invention to modify the water spraying location of Blagborne with the teachings of Strussion through routine experimentation to arrive 
With regard to claim 16, Blagborne teaches all limitations as set forth above, and further the air flow channel in housing (4) of Blagborne is disposed longitudinally about a longitudinal axis having a radius as claimed (see figures 1-2, 6-7), however Blagborne does not teach the water injection location comprises a location that is spaced radially from the longitudinal axis and the radially spaced location is spaced between about 0% and about 75% of the radius R relative to the longitudinal axis.
Strussion teaches a method for spraying water into a path of air (see title, abstract), Strussion teaches wherein sprayers 26 are evenly spaced about the circumferential airflow at a midpoint between central axis and wall 16 of air flow channel as this generates a uniform dispersion or screen of water, the nozzles are radially adjustable (see Figs 1-2, column 3, line 55 through column 4, line 59).
The skilled artisan would be expected to consult other spraying designs for modification of the system of Blagborne to improve air distribution through routine experimentation and for fabrication considerations would find obvious before the effective filing date of the invention to modify the water spraying location of Blagborne with the teachings of Strussion through routine experimentation to arrive at an appropriate spraying location of the liquid into the airstream via known methods as taught by Strussion to include adjustability to arrive at the instantly claimed ranges.

Claims 8, 10-12, 14, 18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Blagborne (US 6,190,498) as applied above and further in combination with Labrador et al (US 6,293,121).
With regard to claim 8, Blagborne teaches all limitations as set forth above, and further the air flow channel in housing (4) of Blagborne is disposed longitudinally about a longitudinal axis (see figures 
Labrador teaches an air blowing system with water mist blower cooling system in a vacuum evaporation chamber and distillation device (see title, abstract, col. 11, ln. 38-40); Labrador teaches the system is provided with multiple injection locations 2 (along 26) and sprayers 2 (along 4) and sprayer 13 for introducing water longitudinally along air flow axis at different locations and differing angles of spraying to allow cooling of air stream and distribution of mist in air flow stream (see Fig 3, col. 13, ln. 48 through col. 14, ln. 26).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the spraying allocation and arrangement of the system of Blagborne with the teachings of Labrador to provide cooling of air stream and distribution of mist in the air flow stream to allow proper distribution and improved evaporation of the water sprayed into the air stream of Blagborne as taught by Labrador.
With regard to claims 10-12, Blagborne teaches all limitations as set forth above, and further the air flow channel in housing (4) of Blagborne is disposed longitudinally about a longitudinal axis (see figures 1-2, 6-7), however Blagborne does not teach a first set of the plurality of water injection devices injects water in a first principal direction; and a second set of the plurality of water injection devices injects water in a second principal direction; wherein the first principal direction has an angle of about 30 to 90 degrees with respect to the second principal direction, nor, relatedly, the plurality of water injection devices comprises n water injection devices disposed longitudinally, where n is a variable that may assume an integer value greater than 1, each of the n water injection devices comprising a principal direction; for each adjacent pair of the water injection devices, the principal directions having an angular separation of at least 30 degrees (where claims 10-11 are related to the case of 2 water injection devices).

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the spraying allocation and arrangement of the system of Blagborne with the teachings of Labrador to provide cooling of air stream and distribution of mist in the air flow stream to allow proper distribution and improved evaporation of the water sprayed into the air stream of Blagborne as taught by Labrador by including multiple spray locations at different angles.
With regard to claim 14, Blagborne teaches all limitations as set forth above, and further the air flow channel in housing (4) of Blagborne is disposed longitudinally about a longitudinal axis (see figures 1-2, 6-7), however Blagborne does not teach the provision of an air stream through the air flow channel comprises using an impeller that consists essentially of a fiberglass material.
Labrador teaches an air blowing system with water mist blower cooling system in a vacuum evaporation chamber and distillation device (see title, abstract, col. 11, ln. 38-40); Labrador teaches the system can be produced of many different materials so long as the material is acid/salt resistant and that known materials include fiberglass (see col. 27, ln. 40-48).
Therefore absent a disclosure of matieral of construction in the system of Blagborne, the skilled artisan would have known, as taught by Labrador, that salt/acid resistant materials in an evaporator environment include fiberglass, and it would have been obvious to construct components of the system, 
With regard to claims 18, Blagborne teaches all limitations as set forth above, and further the air flow channel in housing (4) of Blagborne is disposed longitudinally about a longitudinal axis (see figures 1-2, 6-7), however Blagborne does not teach the injecting of the water at the plurality of water injection locations comprises spacing the respective water injection locations from one another along the longitudinal axis; and the spacing of the respective water injection locations from one another along the longitudinal axis comprises disposing paired water injection locations so that the water injection from one of the paired water injection locations does not overlap with the water injection from the other of the paired water injection locations.
Labrador teaches an air blowing system with water mist blower cooling system in a vacuum evaporation chamber and distillation device (see title, abstract, col. 11, ln. 38-40); Labrador teaches the system is provided with multiple injection locations 2 (along 26) and sprayers 2 (along 4) and sprayer 13 for introducing water longitudinally along air flow axis at different locations and differing angles of spraying to allow cooling of air stream and distribution of mist in air flow stream (see Fig 3, col. 13, ln. 48 through col. 14, ln. 26), as can be seen in Fig 3, the first set of nozzles 2 along 4 are angled 90 with respect to a second set of nozzles 2 along 26 (see Fig 3).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the spraying allocation and arrangement of the system of Blagborne with the teachings of Labrador to provide cooling of air stream and distribution of mist in the air flow stream to allow proper distribution and improved evaporation of the water sprayed into the air stream of Blagborne as taught by Labrador by including multiple spray locations at different angles; furthermore for one of ordinary skill to determine the sprayers are functioning as a pair or as a plurality would be routine optimization based upon the cross sectional area of the air flow path to determine 
With regard to claim 20, Blagborne teaches an evaporator comprising: a housing (4) comprising an inlet end (42) and an outlet end (47); a fan (57) drawing air into the housing (4) and discharging the air through the housing (4); a manifold around an upper outlet end of a nozzle ( 6) for receiving liquid from a source thereof; and a plurality of jets (85) in the manifold (80) for discharging atomized liquid into the stream of air exiting the nozzle (6) (see column 2, line 23 - column 4, line 12; claim 1; and figures 1-2, 6-7); further the air flow channel in housing (4) of Blagborne is disposed longitudinally about a longitudinal axis (see figures 1-2, 6-7).
However Blagborne does not teach the water injection system comprising: an elongated tubular member disposed parallel with respect to the longitudinal axis; a plurality of water injection nodes disposed at the tubular member and being spaced from one another longitudinally; and a support for positioning the elongated tubular member within or proximate to the air flow channel so that the plurality of water injection nodes are positioned within the air flow stream.
Labrador teaches an air blowing system with water mist blower cooling system in a vacuum evaporation chamber and distillation device (see title, abstract, col. 11, ln. 38-40); Labrador teaches the system is provided with multiple injection locations 2 (along support 26) and sprayers 2 (along support 4) and sprayer 13 for introducing water longitudinally along air flow axis at different locations and differing angles of spraying to allow cooling of air stream and distribution of mist in air flow stream (see Fig 3, col. 13, ln. 48 through col. 14, ln. 26), as can be seen in Fig 3, the first set of nozzles 2 along 4 are angled 90 with respect to a second set of nozzles 2 along 26 (see Fig 3).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the spraying allocation and arrangement of the system of Blagborne with the teachings of Labrador to provide cooling of air stream and distribution of mist in the 
With regard to claim 21, Blagborne teaches an evaporator comprising: a housing (4) comprising an inlet end (42) and an outlet end (47); a fan (57) drawing air into the housing (4) and discharging the air through the housing (4); a manifold around an upper outlet end of a nozzle ( 6) for receiving liquid from a source thereof; and a plurality of jets (85) in the manifold (80) for discharging atomized liquid into the stream of air exiting the nozzle (6) (see column 2, line 23 - column 4, line 12; claim 1; and figures 1-2, 6-7); further the air flow channel in housing (4) of Blagborne is disposed longitudinally about a longitudinal axis (see figures 1-2, 6-7).
However Blagborne does not teach the water injection system comprising an elongated manifold disposed along the longitudinal axis within the air flow stream, a plurality of water injection nodes disposed at the manifold, the water injection nodes being spaced from one another in the downstream direction, each water injection node comprising at least one water injection device that injects the water into the air flow stream at a water injection location within the air flow stream proximate to the air flow exit.
Labrador teaches an air blowing system with water mist blower cooling system in a vacuum evaporation chamber and distillation device (see title, abstract, col. 11, ln. 38-40); Labrador teaches the system is provided with multiple injection locations 2 (along manifold 26) and sprayers 2 (along manifold 4) and sprayer 13 for introducing water longitudinally along air flow axis at different locations and differing angles of spraying to allow cooling of air stream and distribution of mist in air flow stream (see 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the spraying allocation and arrangement of the system of Blagborne with the teachings of Labrador to provide cooling of air stream and distribution of mist in the air flow stream to allow proper distribution and improved evaporation of the water sprayed into the air stream of Blagborne as taught by Labrador by including, a plurality of water injection nodes disposed at the manifold, the water injection nodes being spaced from one another in the downstream direction, each water injection node comprising at least one water injection device that injects the water into the air flow stream at a water injection location within the air flow stream proximate to the air flow exit.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Houston (US 8,926,792) teaches an evaporation spraying system. Boulter (US 8,256,748) teaches an evaporation spraying system. Doebler et al (US 6,742,718) teaches an evaporation spraying system. Evans et al (US 6,223,995) teaches an evaporation spraying system. White (US 6,436,296) teaches an evaporation spraying system. Lakatos et al references (US 2011/0139378, etc) teaches an evaporation spraying system. Chambers et al (US 4,810,268) teaches an evaporation spraying system. Watanabe et al (US 4,478,767) teaches an evaporation spraying system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MILLER/Primary Examiner, Art Unit 1772